Appeal by the defendant from a resentence of the Supreme Court, Kings County (Reichbach, J.), imposed February 1, 2007, upon his conviction of attempted murder in the second degree, manslaughter in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant failed to preserve his claim that the Supreme Court should have obtained an updated presentence report before resentencing him (see People v Grzywaczewski, 61 AD3d 699, 700 [2009]; People v Pomales, 37 AD3d 1098 [2007]; People v Gambichler, 25 AD3d 722, 723 [2006]). His claim is, in any event, without merit (see People v Kuey, 83 NY2d 278, 282-283 [1994]; People v Davis, 30 AD3d 298 [2006]; People v Roberts, 214 AD2d 592, 593 [1995]).
*1391The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.P., Balkin, Hall and Austin, JJ., concur.